                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                  LAKE CHARLES DIVISION

ZACHARY FLESSNER                              CIVIL ACTION NO.: 2:20-CV-00874 (LEAD)
                                              CIVIL ACTION NO.: 2:19-CV-01478 (MEMBER)

VERSUS                                        JUDGE JAMES D. CAIN, JR.

PROGRESSIVE SOUTHEASTERN
INSURANCE COMPANY, EMPIRE
NATIONAL, INC. AND
JUSTIN ANTHONY CHONG                          MAGISTRATE JUDGE KATHLEEN KAY

******************************************************************************

 OPPOSITION TO MOTION TO VACATE ORDER CONSOLIDATING ACTIONS OR
                 ALTERNATIVELY MOTION TO SEVER

MAY IT PLEASE THE COURT:

         Zachary Flessner (“Flessner”) has moved to consolidate his claims against Progressive

Southeastern Insurance Company (“Progressive”) and Empire National, Inc. (“Empire”) with

Lauren Bertram, individually and on behalf of her minor children, Christopher Bertram, Julian

Bertram and Alexander (“the Bertrams”) against these same defendants. Progressive and Empire

consent to and do not oppose the consolidation. The Bertrams do, however, oppose consolidation.

Progressive and Empire submit this memorandum in support of the consolidation of claims and in

opposition to the Bertrams’ motion, because the benefits of consolidation outweigh any burdens.

         Both Flessner and the Bertrams’ claims arise from a single motor vehicle accident on

October 7, 2019 when a vehicle driven by Justin Anthony Chong (“Chong”) experienced a blow

out of its front tire, causing Chong to lose control of his tractor trailer rig and collide with both

Flessner and Stephen Bertram’s vehicles. Progressive insured the Chong/Empire tractor trailer rig

with a policy providing $1 million combined single limits. Accordingly, both Flessner and the



{L0591454.1}
Bertrams seek compensation for the damages they attribute to the accident from a single limit

policy.

          Chong has not been served in either suit. Limited discovery has taken place in either suit.

Although the Bertrams recently amended their complaint to add additional defendants, it is

anticipated that Flessner will follow suit.

          On November 11, 2020, Flessner’s counsel contacted Progressive and Empire’s counsel

regarding consolidation. As can be seen from the attached e-mail exchange, consent was given.1

When Flessner’s motion to consolidate was not forthcoming, the undersigned counsel initiated

steps to consolidate the two claims by contacting the Bertrams’ counsel. A copy of the email

exchange was attached to the Bertrams’ motion to vacate order consolidating actions or

alternatively to server. However, before the undersigned counsel took any further steps in

preparing a motion to consolidate, Flessner filed his motion without affording the undersigned

counsel an opportunity to review it. Accordingly, and contrary to the Bertrams’ motion, the

undersigned counsel has never had the opportunity to inform the court of the Bertrams’ objection

to any motion to consolidate.

                                              ARGUMENT

          When two or more cases are pending before the same court, and the benefits of

consolidation outweigh the burdens, the two actions should be consolidated.2 This is particularly

true when the cases involve common questions of law and fact.3 In weighing the benefits versus



          1
              Exhibit “1”
          2
              Takeda v. Turbodyne Techs, 67 F. Supp. 2d 1129, 1133 (C.D. Cal. 1999)
          3
         FRCP 42 (a) (2); Cantrell v. GAF Corp., 999 F. 2d 1007, 1010-11 (6th Cir. 1993); Frazier
v. Garrison Isd., 980 F. 2d 1514, 1531 (5th Cir. 1993)



{L0591454.1}
the burdens, the court should consider saving time and the efforts against inconvenience, delay or

expense.4

         Other factors to be considered are whether there is a risk of prejudice or possible confusion

that can not be reduced by the use of cautionary jury instructions and verdict sheets outlining the

claims of each plaintiff,5 whether the consolidation will burden the parties or witnesses,

consolidation will conserve judicial resources, consolidation will resolve the cases in less time

than if tried separately, and consolidation will be less expenses than trying the cases separately. 6

         In this instance, both Flessner and the Bertrams’ claims arise from a single accident

involving a single set of facts that will involve substantially the same witnesses. Furthermore,

trying the cases together will conserve judicial resources and will resolve both cases in less time

and less expensively than if they are tried separately. Most importantly, trying the cases separately

risks prejudicing one party or the other with the exhaustion of Progressive’s policy limits before

the other case can be tried.

                                            CONCLUSION

         Considering the benefits of consolidation against the burdens, Progressive and Empire

submit the facts compel this court to consolidate the two claims.




         4
             Single Chip v. Intermec Ip Corp., 495 F. Supp. 2d 1052, 1057 (S.D. Cal. 2007)
         5
             Johnson v. Celotex Corp., 899 F. 3d 1281, 1285 (2nd Cir. 1990)
         6
             Cantrell, supra., 999 F. 2d at 1011



{L0591454.1}
               Respectfully submitted,



               /s/ Ian A. Macdonald
               IAN A. MACDONALD (#17664)
               JONES WALKER LLP
               600 Jefferson Street, Suite 1600
               Lafayette, Louisiana 70501
               Telephone (337) 593-7600
               Facsimile (337) 593-7601
               Email: imacdonald@joneswalker.com

               Attorneys for Progressive Southeastern Insurance
               Company and Empire National, Inc.




{L0591454.1}
                               CERTIFICATE OF SERVICE

       I hereby certify that on December 22, 2020, I electronically filed the foregoing with the
Clerk of Court by using the CM/ECF system which will send a notice of electronic filing to all
counsel of record.




                                            /s/ Ian A. Macdonald




{L0591454.1}
